Action to recover damages for alleged intentional injury to plaintiff’s business and to enjoin the alleged injurious acts. Order dated September 25, modifying defendants’ notice of examination, modified by adding “(b), (e) and” between “4” and “(d)” in the first ordering paragraph. As thus modified, order affirmed, without costs. Order modifying plaintiff’s notice of examination and order modifying defendants’ demand for a bill of particulars, both dated September 25, 1956 and order dated November 5, 1956 denying defendants’ motion to vacate or modify items 6 and 10 in plaintiff’s notice of examination, affirmed, without costs. Items 4 (b) and 4 (e) in defendants’ notice of examination should have been deleted as unnecessary. Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.